Merwin, J.
The main question on this appeal is the same as in the. case of the same respondent against Victor Adams and others, ante, 295, the only difference being that it relates to an assessment for the year 1887. The same result follows. Order entered July 3,1889, reversed, with $10 costs and disbursements, and prayer of petitioner denied, with costs against the petitioner, as upon the trial of an issue of fact in the supreme court. Appeal from order entered November 8,1889, dismissed, without costs.
All concur.